                                                     Case 2:17-cv-00562-MMD-NJK Document 137 Filed 06/11/21 Page 1 of 2




                                                 1    LYSSA S. ANDERSON
                                                      Nevada Bar No. 5781
                                                 2    RYAN W. DANIELS
                                                      Nevada Bar No. 13094
                                                 3    KRISTOPHER J. KALKOWSKI
                                                      Nevada Bar No. 14892
                                                 4    KAEMPFER CROWELL
                                                      1980 Festival Plaza Drive, Suite 650
                                                 5    Las Vegas, Nevada 89135
                                                      Telephone: (702) 792-7000
                                                 6    Fax:        (702) 796-7181
                                                      landerson@kcnvlaw.com
                                                 7    rdaniels@kcnvlaw.com

                                                 8    Attorneys for Defendants Eddie Scott,
                                                      Kevin Patimeteeporn, and Timothy Dorion
                                                 9

                                                10                                       UNITED STATES DISTRICT COURT

                                                11                                           DISTRICT OF NEVADA

                                                12    LUIS CERVANTES,                                    CASE NO.:      2:17-cv-00562-MMD-DJA

                                                13                         Plaintiff,
                                                      vs.
                                                14                                                            STIPULATION AND ORDER TO
                                                      LAS VEGAS METROPOLITAN POLICE                         EXTEND DEADLINE TO FILE REPLY
                                                15    DEPARTMENT, a political subdivision of the              IN SUPPORT OF MOTION FOR
                                                      State of Nevada; EDDIE SCOTT, P#15631, in                    RECONSIDERATION
                                                16    his individual and official capacities; KEVIN
                                                      PATIMETEEPORN, P#14529, in his                                     (First Request)
                                                17    individual and official capacities; and
                                                      TIMOTHY DORION, P#14942, in his
                                                18    individual and official capacities,

                                                19                         Defendants.

                                                20              The above-referenced parties, by and through their counsel of record, hereby agree and

                                                21    stipulate to extend the deadline for Eddie Scott, Kevin Patimeteeporn and Timothy Dorion

                                                22    (“LVMPD Defendants”), to file their Reply in Support of the Motion for Reconsideration, (ECF
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23    No. 122), currently set for June 11, 2021, for an additional fourteen (14) days, until June 25, 2021.

                                                24


                                                      2844474_1 6943.153
                                                                                                                                               Page 1 of 2
                                                     Case 2:17-cv-00562-MMD-NJK Document 137 Filed 06/11/21 Page 2 of 2




                                                 1    The extension is being requested as LVMPD Defendants’ counsel requires additional time to

                                                 2    prepare the reply.

                                                 3              The requested extension is timely pursuant to Local Rule IA 6-1 and 6-2. The extension

                                                 4    will not prejudice any party and will allow Defendants to adequately brief their reply in support of

                                                 5    the Motion for Reconsideration filed with the Court. The parties are not delaying the conclusion of

                                                 6    this matter by way of trial or otherwise; no trial date has yet been ordered.

                                                 7              DATED this 10th day of June, 2021.

                                                 8    KAEMPFER CROWELL                                    HATFIELD & ASSOCIATES, LTD.

                                                 9
                                                      By:     /s/ Lyssa Anderson                          By:   /s/ Trevor J. Hatfield
                                                              Lyssa Anderson (NV Bar # 5781)                    Trevor J. Hatfield (NV Bar # 7373)
                                                10            Ryan Daniels (NV Bar # 13094)                     703 S. Eighth Street
                                                              Kristopher Kalkowski (NV Bar                      Las Vegas, Nevada 89101
                                                11            #14892)
                                                              1980 Festival Plaza Dr. Ste. 650
                                                12            Las Vegas, Nevada 89135                           Attorney for Plaintiff Luis Cervantes

                                                13            Attorneys for Defendants
                                                              Officers Eddie Scott, Kevin
                                                              Patimeteeporn and Timothy Dorion
                                                14

                                                15
                                                                                                     ORDER
                                                16
                                                                IT IS SO ORDERED.
                                                17
                                                                Dated this 11th
                                                                           ___ day of June, 2021.
                                                18

                                                19                                                   UNITED STATES DISTRICT COURT JUDGE
                                                20

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23

                                                24


                                                      2844474_1 6943.153
                                                                                                                                              Page 2 of 2
